Title: To Thomas Jefferson from Washington City Tammany Society, 8 December 1807
From: Washington City Tammany Society
To: Jefferson, Thomas


                        
                            City of Washington,month of Games 4th.Year of Discovery 316.Decr. 8th 1807
                        
                        The Tammany Society of Washington City, to the Grand Sachem of the Seventeen United Tribes of the American People.
                  Father
                  Your children, members of the Columbian order, a component part of the great National family over which you preside, at a time when they have reason to believe that the Calumet of Peace is about to be exchanged for the Tomahawk of War; when they are insulted and menanced by a foreign Tribe, and their internal tranquillity disturbed by the machinations of apostates and Traitors, hold it to be a solemn duty they owe to themselves and to their Country, to lift their voice in its Support, and to rally around its constituted Authority.—
                  Father 
                  While reposing on the bosom of peace and in the unsuspecting confidence of innocence; apprehensive of no danger; your children beheld with horror the perfidiary attack made upon our National Canoe, the Chesapeak, (on our own Shore) by the mercenary War-[Canoes] of another Tribe, beyond the great waters—Professing towards us amity and friendship: This attack so flagrant, and so outrageous has excited one general burst of indignation and abhorrence, and Your children, father, for this and the merciless murders of their brothers, cry aloud for retribution—a retribution that shall be as ample as the attack was wanton. The children of this great family, father, ask and expect “indemnity for the past, and security for the future.”
                  Father,
                  Your good children, cannot but lament that some calling themselves our brethren, should not only be the advocates of Traitors, but the palliators, and defenders of the wrongs inflicted on our unoffending Nation—by the Savage sons of modern Carthage. Children like these father, we cast off from all brotherly love, they have never imbibed the genuine principles of our great Patron Saint, but wretches, who were they suffered to Approach the great Council fire, would pollute with their unhallowed Presence, its sacred flame.—
                  Father,
                  The children of this great National family are satisfied with the efforts you have made to Preserve bright the chain of peace—should these efforts unhappily prove fruitless, (we say unhappily father,—because the wishes and the policy of Your children, point to secure and honorable peace) we are ready to rend the bonds of amity assunder, and to vindicate with the arrow, and the Tomahawk, the insulted and invaded rights of our Country. we Pledge ourselves, father, at the call of the Nation, to come forward as men with all that energy, inspired by freedom, and the love of Country.—
                  Father,
                  Your estimable Private virtues, and the wisdom, and patriotism of your public measures, require no eulogum from us—nineteen twentieths of the American People, in the most impressive and solemn language, have already  proclaimed to the world, that you have not ceased to deserve well [of] your Country.
                  Father, May the great spirit Prolong your valuable life, and may you Continue to deserve the plaudits of a free and grateful People
                  By order of the Society.
                        
                            Corn. Coningham, Grand Sachem.
                     B: Smith, Secretary
                        
                    